Case 6:19-cv-01854-WWB-GJK Document 8 Filed 10/09/19 Page 1 of 4 PagelD 39

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
)
WAGNER PHILEMOND, )
)
Plaintiff, )
)
vs. ) CASE NO.: 6:19-CV-1854-
) WWB-GJK
)
KUZAK ROOF MAINTENANCE, LLC )
and FRANK KUZAK, )
)
Defendants. )
/

 

NOTICE OF FILING RETURN OF SERVICE
Plaintiff, WAGNER PHILEMOND, by and through the undersigned counsel,
hereby files this Notice of Return of Service on Defendant, KUZAK ROOF
MAINTENANCE, LLC, in this matter. The Complaint, Summons, and Civil Cover
Sheet were served by process server on October 3, 2019, to Defendant, KUZAK
ROOF MAINTENANCE, LLC, as evidenced by the attached return of service.
Respectfully Submitted,
/s/ JEREMIAH J. TALBOTT et
JEREMIAH J. TALBOTT, Esq.
Jeremiah J. Talbott, P.A.

DATED: October 4_, 2019

Philemond v. Kuzak Roof Maintenance, LLC, et al
Page | of 2
Case 6:19-cv-01854-WWB-GJK Document 8 Filed 10/09/19 Page 2 of 4 PagelD 40

900 East Moreno Street
Pensacola, Florida 32503

(850) 437-9600 - (850) 437-0906
Attorneys for Plaintiff
civilfilings@talbottlawfirm.com

CERTIFICATE OF SERVICE

I] HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished via US Mail to all Defendants on this date, October 4 , 2019.

/s/ JEREMIAH J. TALBOTT
JEREMIAH J. TALBOTT, Esq.
Jeremiah J. Talbott, P.A.

SERVICE LIST

Kuzak Roof Maintenance, LLC

c/o Melissa A. Kuzak as Registered Agent
5400 Sand Lake Drive

Melbourne, FL 32934

Frank Kuzak
5400 Sand Lake Drive
Melbourne, FL 32934

Philemond v. Kuzak Roof Maintenance, LLC, et al
Page 2 of 2
Case 6:19-cv-01854-WWB-GJK Document 8 Filed 10/09/19 Page 3 of 4 PagelD 41

AFFIDAVIT OF PROCESS SERVER Job # 2019001755

Client Info:

Jeremiah J. Talbott, P.A.
900 East Moreno Street
Pensacola, FL 32503

 

Case Info:

PLAINTIFF: USDC FOR THE MIDDLE DI

WAGNER PHILEMOND SEE OE
-VETSUS-

DEFENDANT: Court Case # 6:19-CV-1854-ORL-78GIK

KUZAK ROOF MAINTENANCE, LLC ET, AL.
Service Info:

Date Received by Accurate Serve Pensacola: 9/30/2019 at 01:44 PM
Service: | Served KUZAK ROOF MAINTENANCE, LLC C/O MELISSA A. KUZAK AS REGISTERED AGENT

With: SUMMONS IN A CIVIL ACTION; COMPLAINT
by leaving with Melissa A. Kuzak, REGISTERED AGENT

At Business 5400 SAND LAKE DRIVE MELBOURNE, FL 32934

Latitude: 28.140471
Longitude: -80.717299

On 10/3/2019 at 01:21 PM
Manner of Service: CORPORATE
CORPORATE SERVICE: F.S. 48.081 (1)(a)(b)(cX(d), (2) or (3)

Served Description: (Approx)
Age: 45, Sex: Female, Race: White-Caucasian, Height: 5° 6", Weight: 150, Hair: Blond Glasses: No

Military Status:

Military Status = No

I Denny Acosta certify that/] am over the ag¢ pf 18, have no interest in the above action, and I am authorized in the jurisdiction in

which this service was mad@.

Signature of Server:
Denny Acosta
Lic # 621

Accurate Serve Pensacola
4771 Bayou Boulevard, Suite 132
Pensacola, FL 32503

Client # P192372
Job # 2019001755

oO4th day of @elorec , 20\5i by Denny Acosta, Proved to me

SUBSCRIBED AND SW to before me this
on the basis ne ry ne the person(s) who appeared before me.
f od J

NOTARY PUBLIC for the state of Florida

 

: LISA ROSE
{ Notary Public - State of Florida

Commission # GG 272048
My Comm, Expires Oct 29, 2022

a DIA ET

 

tof 1
Case 6:19-cv-01854-WWB-GJK Document 8 Filed 10/09/19 Page 4 of 4 PagelD 42

Case 6:19-cv-01854-WWB-GJK Document 3 Filed 09/27/19 Page 1 of 4 PageID 24

AO 440 (Rev. 06/12) Summons ina Civil Action
UNITED STATES DISTRICT COURT
for the j kK
Middle District of Florida INITIALS: <7
ID: Ge)
DATE: 10-3 -|
TIME: 1-3/1 p-

WAGNER PHILEMOND

Plaintifiis)
Vv.

Civil Action No. 6:19-CV-1854-Orl-78GJK

KUZAK ROOF MAINTENANCE, LLC and FRANK
KUZAK

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: :Defendant’s name and address) KUZAK ROOF MAINTENANCE, LLC
C/O MELISSA A. KUZAK AS REGISTERED AGENT
5400 SAND LAKE DRIVE
MELBOURNE, FL 32934

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: The Law Office of Jeremiah J. Talbott

900 East Moreno Street
Pensacola, FL 32503

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Sep 27,2019
Date:

 

 
